569 So. 2d 532 (1990)
Yong-Son KIM (F/K/a: Yong-Son Bradshaw), Appellant,
v.
Russell Lee BRADSHAW, Appellee.
No. 89-2124.
District Court of Appeal of Florida, First District.
November 15, 1990.
Thomas L. Neilson, Panama City Beach, for appellant.
Timothy M. Warner, of Burke & Blue, P.A., Panama City, for appellee.
PER CURIAM.
Wife appeals from a final judgment of dissolution of marriage arguing that the trial court erred by (1) awarding rehabilitative alimony instead of permanent periodic alimony and (2) by inequitably distributing property in violation of Chapter 61, Florida Statutes. The absence of any findings of fact to support the trial court's rehabilitative alimony award and property division preclude any meaningful review by this court.
The final judgment is REVERSED and REMANDED to the trial court for issuance of an amended final judgment containing adequate findings of fact to support the judgment.[1]See Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980); Raehn v. Raehn, 557 So. 2d 152 (Fla. 1st DCA 1990); Calhoun v. Calhoun, 554 So. 2d 21 (Fla. 1st DCA 1989); Haas v. Haas, 552 So. 2d 221 (Fla.2d DCA 1989); Strickler v. Strickler, 548 So. 2d 740 (Fla. 1st DCA 1989); Clemson v. Clemson, 546 So. 2d 75 (Fla. 2d DCA 1989); Lee v. Lee, 544 So. 2d 1083 (Fla. 1st DCA 1989).
WIGGINTON, MINER and WOLF, JJ., concur.
NOTES
[1]  The trial court may take additional evidence if necessary to comply with this court's opinion. This court's recent opinion in Thomas v. Thomas, 571 So. 2d 499 (Fla. 1st DCA 1990), may be of some guidance to the trial court.